Electronically Filed
                                                       Supreme Court
                                                       SCEC-XX-XXXXXXX
                                                       02-OCT-2020
                                                       12:06 PM



                            SCEC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        BRIAN EVANS, Plaintiff,

                                  vs.

                   KAIALI#I (KAI) KAHELE, Defendant.


                          ORIGINAL PROCEEDING

        FINDINGS OF FACT, CONCLUSIONS OF LAW AND JUDGMENT
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Ashford, assigned by reason of vacancy)

            Upon consideration of the August 11, 2020 election

complaint filed by Plaintiff Brian Evans, the September 25, 2020

motion to dismiss filed by Respondent Scott Nago, Chief Election

Officer, and Plaintiff’s opposition to the motion to dismiss the

complaint, and having heard this matter without oral argument, we

set forth the following findings of fact and conclusions of law

and enter the judgment in accordance with HRS § 11-173.5.

                           FINDINGS OF FACT

            1.   Plaintiff Brian Evans (Plaintiff) was one of four

candidates in the democratic primary election for the office of

U.S. Representative, District II in the August 8, 2020 primary

election.
          2.   According to the final primary election summary

printout, the election results for the democratic primary

election for U.S. Representative, District II were:

          Kahele, Kaiali#i (Kai)       100,841   (65.8%)
          Evans, Brian                  12,337   ( 8.1%)
          Lee, Brenda L. Machado        10,694   ( 7.0%)
          Famera, Noelle                 7,992   ( 5.2%)
          Blank Votes                   20,904   (13.6%)
          Over Votes                       381   ( 0.2%)

          3.   Plaintiff contends Kahele purposely availed himself

of active duty with the assistance of co-conspirators within his

campaign in an effort to avoid a full and fair campaign process

and deprive all other candidates of their right to a fair race

and public knowledge of the candidates.   He further states that

this was done to avoid debates with opponents in his own party

and to deprive other candidates of their fair opportunities to

appear in the media.   Thus, he contends the court should strike

Kahele as a candidate for the office and order an investigation

into this matter.

          4.   In the motion to dismiss Plaintiff’s election

contest complaint, the Chief Election Officer contends the

complaint fails to state a claim upon which relief can be granted

and the relevant election contest statutes limit the supreme

court’s jurisdiction to deciding which candidate was nominated or

elected, and thus, the court cannot grant the relief requested.

                        CONCLUSIONS OF LAW

          1.   HRS § 11-172 provides that a copy of the complaint

for an election contest “shall be delivered to the chief election

officer or the clerk in the case of county election ”      See Han v.

                                   2
Manahan, SCEC-XX-XXXXXXX, 2012 WL 3667313, (Haw. Aug. 27, 2012)

(concluding that in an election contest involving a county

election, the City Clerk was a necessary and indispensable party

who should have been named as a defendant and served with a copy

of the complaint).

          2.    The democratic primary election for the office of

the United States Representative, District II, is a state

election administered by the State Office of Elections.           The

Chief Election Officer, therefore, is a necessary and

indispensable party who should have been named as a defendant.

The record shows the attorney for the Chief Election Officer was

served with a copy of the complaint, and this court issued an

order directing the Chief Election Officer to appear in this

matter to ensure the election contest is decided on the merits.

          3.    HRS § 11-172 provides in relevant part:
          The complaint shall set forth any cause or causes,
          such as, but not limited to, provable fraud, overages
          or underages, that could cause a difference in the
          election results.

          4.    A complaint challenging the results of an election

pursuant to HRS § 11-172 fails to state a claim unless the

plaintiff demonstrates errors that would change the outcome of

the election.    Tataii v. Cronin, 119 Hawai#i 337, 339, 198 P.3d
124, 126 (2008) (citing Akaka v. Yoshina, 84 Hawai#i 383, 387,

935 P.2d 98, 102 (1997)).     See also Funakoshi v. King, 65 Haw.
312, 317, 651 P.2d 912, 913 (1982) (Difference in the election

results . . . mean[s] a difference sufficient to change the

results of the election).

                                    3
          5.    [T]he [plaintiff] must show that he or she has
                actual information of mistakes or errors
                sufficient to change the result. The
                [plaintiff] has the burden of demonstrating that
                the specific acts and conduct of which [he or
                she] complain[s] would have had the effect of
                changing the results. In the absence of facts
                showing that irregularities exceed the reported
                margin between the candidates, the complaint is
                legally insufficient because, even if its truth
                were assumed, the result of the election would
                not be affected.
                      . . .

                It is not sufficient that the [plaintiff] points
                to a poorly run and inadequately supervised
                election process that evinces room for abuse or
                possibilities of fraud. An election contest
                cannot be based upon mere belief or indefinite
                information.

Tataii, 119 Hawai#i at 339-40, 198 P.3d at 126-27 (citing Akana

v. Yoshina, 84 Hawai#i at 387-388, 935 P.2d at 102-103 (internal

quotation marks, brackets and citations omitted).

          6.   Upon considering a complaint contesting a primary

election, a special primary election, or a county election, the

supreme court, pursuant to HRS § 11-173.5, “shall give judgment

fully stating all findings of fact and law” and “shall decide

what candidate was nominated or elected.”

          7.   Taking Plaintiff’s allegations as true and viewing

them in the light most favorable to him, it is evident he has

presented no set of facts that would entitle him to the requested

relief.   He does not present specific acts or actual information

of mistake or error sufficient to change the election results.

Even if the claims regarding Kahele’s failure to participate in

media campaigns and debates are true, that alone is insufficient

to change the results of the election.        See Tataii v. Cronin, 119


                                    4
Hawai#i at 340, 198 P.3d at 127 (where the plaintiff makes no

showing that the defendant was under any obligation to debate

plaintiff, the refusal to debate was not an error, mistake or

irregularity that would change the result of the election).

           8.   The remedies sought by Plaintiff -- striking

Kahele as a candidate and an investigation into this matter – are

not authorized by HRS § 11-173.5(b).

           9.   The Chief Election Officer’s motion to dismiss is

granted.

                              JUDGMENT

           Based upon the foregoing findings of fact and

conclusions of law, the judgment is entered dismissing the

complaint.   Kaiali#i (Kai) Kahele is the candidate who received

the highest number of votes in the democratic primary election

for U.S. Representative, District II, and his name shall be

placed on the ballot as the democratic candidate in the November

2020 general election.

           The clerk of the supreme court shall forthwith serve a

certified copy of this judgment on the chief election officer in

accordance with HRS § 11-173.5(b).

           DATED: Honolulu, Hawai#i, October 2, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ James H. Ashford

                                  5